[DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS

                             FOR THE ELEVENTH CIRCUIT
                              ________________________                          FILED
                                                                       U.S. COURT OF APPEALS
                                                                         ELEVENTH CIRCUIT
                                      No. 05-14431                           April 26, 2006
                                ________________________                  THOMAS K. KAHN
                                                                               CLERK
                        D. C. Docket No. 04-00483 CR-T-24-TGW


UNITED STATES OF AMERICA,

                                                                     Plaintiff-Appellee,

                                              versus

ORISMAN ENRIQUE RINCONES-ONATE,

                                                                     Defendant-Appellant.

                                ________________________

                       Appeal from the United States District Court
                           for the Middle District of Florida
                            _________________________

                                        (April 26, 2006)

Before ANDERSON, FAY and SILER*, Circuit Judges.

PER CURIAM:

_____________________
*Honorable Eugene E. Siler, Jr., United States Circuit Judge for the Sixth Circuit, sitting by
designation.
We note that appellant does not challenge his conviction, and it is accordingly

affirmed. Appellant’s only challenge on appeal is that his sentence is

unreasonable. First, we reject the government’s argument that this court lacks

jurisdiction to review the sentence for reasonableness; that argument is foreclosed

by our decision in United States v. Martinez, 434 F.3d 1318 (11th Cir. 2006).

However, we readily conclude, for the reasons discussed at oral argument, that the

sentence imposed by the district court is not unreasonable.

      Accordingly, the judgment of the district court is

      AFFIRMED.




                                         2